Citation Nr: 0513528	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased evaluation of the service-
connected status post repair of severed tendons, right ankle 
and lower leg currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 RO rating decision.  

In the course of his appeal the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2004.  

In October 2004, the Board remanded the case for additional 
development of the record.  

A February 2005 RO rating decision assigned a 20 percent 
evaluation for his disability.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected status post repair of severed 
tendons of the right ankle and lower leg currently is shown 
to be manifested by a disability picture that more nearly 
approximates that of malunion of the tendons with resulting 
marked ankle impairment; neither unfavorable ankylosis nor 
nonunion are demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent for the service-connected status post repair of 
severed tendons, right ankle and lower leg are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002), 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a including DCs 8525-5271, 5270 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of the January 
2004 Statement of the Case, the July 2004 hearing, the 
February 2005 Supplemental Statement of the Case, and 
correspondence from VA, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes November 2002 and November 
2004 letters, in which the veteran was advised of his and 
VA's responsibilities under VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate an increased rating claim.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has had several opportunities to identify sources 
of evidence, including the claim he filed, his Notice of 
Disagreement, his Substantive Appeal, his hearing, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Increased evaluation of the service-connected status post 
repair of severed tendons, right ankle and lower leg 
currently evaluated as 10 percent disabling

The veteran seeks increased compensation for status post 
repair of severed tendons of the right ankle and lower leg, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DCs 8525-5271, 5270 (2004).  He essentially asserts 
that his disability is more severe than is contemplated by 
the 10 percent rating currently assigned under DCs 8525-5271, 
5270 (2004).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran has been rated 20 percent disabled under 
38 C.F.R. § 4.71a, DC 8525-5271, and received the maximum 
evaluation available for his condition.  Therefore, the Board 
will determine whether the veteran could be rated as higher 
than 20 percent disabled under a separate Diagnostic Code.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In such an instance, where "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, consideration of the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (functional impairment due to pain must 
be equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 
(Dec. 12, 1997).  Therefore the Board will proceed to test 
the applicability of rating the veteran under the code for 
ankylosis of the ankle, DC 5270.  

DC 5270 provides for disability rating higher than 20 percent 
for ankylosis of the ankle.  Ankylosis of an ankle warrants a 
20 percent evaluation if it is in plantar flexion, at less 
than 30 degrees.  A 30 percent evaluation is warranted if the 
ankylosis is in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees.  A 40 percent 
evaluation is authorized for ankylosis of an ankle if the 
ankylosis is in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, DC 5270.  

However, the medical evidence of record does not serve to 
show that the veteran is currently experiencing ankylosis of 
the right ankle.  DC 5270, therefore, cannot be favorably 
applied in this case.  

Specifically, the Board notes a January 2005 VA medical 
examination indicating the veteran complained of symptoms of 
instability, weakness, tenderness with long distance driving 
and decreased strength.  

However, upon examination, the examiner noted the veteran did 
not exhibit symptoms of inflammatory arthritis or joint 
ankylosis.  The veteran did not suffer from ankle 
instability, but was assessed with tendon abnormality in the 
Achilles showing 5 degree varus on the right and 3 degree 
varus on the left.  

His gait was described as antalgic with a slight limp due to 
limited range of motion of the right ankle.  The veteran was 
diagnosed with a status post peroneal tendon repair with 
limited range of motion.  

The Board notes that previous VA examinations, dated in 
January 2004, were negative for ankylosis of the right ankle.  

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) citing Dorland's Illustrated Medical Dictionary, 91 
(27th Ed. 1988).  

Thus, although the veteran is experiencing a significant 
limitation in his right ankle, this is quite distinct from 
finding that the veteran's ankle has ankylosed to any degree.  

The Board is cognizant of the July 2004 opinion letter of a 
private medical examiner, who listed the veteran's condition 
as chronic weakness involving the right leg, and indicating 
virtually no significant range of motion of the right foot at 
the ankle level.  

The examiner noted the veteran sought treatment and a second 
opinion from a physical therapist and that an evaluation was 
performed indicating an immeasurable active range of motion 
of the right ankle.  

The examiner stated that the veteran had severe deficits of 
plantar and dorsiflexion of the right ankle, as well as 
marked deficits in ability to balance, affecting his ability 
to perform many activities, to include driving, walking and 
standing.  

The Board finds the examiner's report to be competent 
evidence of the veteran's current level of service-connected 
disability.  

Given the nature and extent of these recorded findings and 
the veteran's own assertions of having residual functional 
loss, impaired gait and weakness, the Board finds that the 
service-connected disability picture is more appropriately 
rated by analogy under the provisions of Diagnostic Code 5262 
for right lower leg tendon malunion with related marked ankle 
impairment.  

It is pertinent to note in this regard that findings 
consistent with unfavorable ankylosis of the right ankle or 
tendon impairment consistent with nonunion are not 
demonstrated so as to warrant a higher rating under any 
applicable criteria.  

Therefore, based on a review of the entire record, the Board 
finds that the service-connected status post repair of 
severed tendons of right ankle and lower leg currently is 
shown to meet the criteria for the assignment of a 30 percent 
rating.  


ORDER

An increased rating of 30 percent for the service-connected 
status post repair of severed tendons, right ankle and lower 
leg is granted subject to the regulations controlling 
disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


